     Case 2:18-cv-02483-JAK-E Document 42 Filed 11/13/18 Page 1 of 12 Page ID #:304

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

    Case No.     LA CV18-02483 JAK (Ex)                                             Date    November 13, 2018
    Title        Jonathan Carmel v. Mizuho Bank, Ltd., et al.




    Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                     Andrea Keifer                                               Not Reported
                      Deputy Clerk                                        Court Reporter / Recorder
              Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:
                        Not Present                                               Not Present


    Proceedings:            (IN CHAMBERS) ORDER RE DEFENDANT MIZUHO BANK, LTD’S
                            MOTION TO DISMISS (DKT. 17)

                            JS-6: Defendant Mizuho Bank, Ltd. Only


I.          Introduction

Johnathan Carmel (“Plaintiff”) brought this putative class action on March 27, 2018 against Mizuho
Bank, Ltd. (“Defendant” or “Mizuho”) and Mark Karpeles (“Karpeles”). See Compl., Dkt. 1. Plaintiff
advances individually and on behalf of others similarly situated, claims of negligence and fraud against
Karpeles, and a claim of tortious interference against Mizuho. See id. The claims arise out of the
collapse of the Mt. Gox Bitcoin Exchange (“Mt. Gox”), which allegedly resulted in the loss of hundreds
of millions of dollars in both bitcoin1 and fiat currency.2 Id. ¶ 1.

On June 22, 2018, Mizuho filed a Motion to Dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)(2)
and 12(b)(6). Dkt. 17 (“Motion”). Mizuho argues that there is no personal jurisdiction in this District, and
that the tortious interference claim is not sufficiently alleged. See generally id. In the alternative, the
Motion seeks to have the class allegations stricken from the Complaint pursuant to Fed. R. Civ. P.
12(f). Id. at 20-21. Plaintiff filed an opposition to the Motion. Dkt. 32 (“Opposition”). Mizuho filed a reply.
Dkt. 38 (“Reply”).

A hearing on the Motion was held on October 22, 2018, and the matter was taken under submission.
For the reasons stated in this Order, the Motion is GRANTED.3




1
  Bitcoin describes itself as a digital, peer-to-peer payment network that is “powered by its users with no central
authority or middlemen,” and is analogous to “cash for the Internet.” See https://bitcoin.org/en/faq.
2
  “Fiat” currency, which is not defined in the complaint, has been described as traditional government-issued
currency, or legal tender. See https://www.investopedia.com/terms/f/fiatmoney.asp.
3
  The Motion is brought only by Mizuho with respect to the tortious interference claim advanced against that
entity. As noted below, Plaintiff has not served Karpeles with the Complaint, and he had not appeared.
                                                                                                        Page 1 of 12
      Case 2:18-cv-02483-JAK-E Document 42 Filed 11/13/18 Page 2 of 12 Page ID #:305

                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA


                                            CIVIL MINUTES – GENERAL

    Case No.         LA CV18-02483 JAK (Ex)                                      Date     November 13, 2018
    Title            Jonathan Carmel v. Mizuho Bank, Ltd., et al.

II.         Background

            A.        Request for Judicial Notice

In Support of the Motion, Defendants request judicial notice of the following documents:

            Ex. 1            June 20, 2013 article from MarketWatch entitled Bitcoin Prices Have Stayed
                             Afloat Amid the Fed-Fueled Storm, But Look Out Ahead
            Ex. 2            August 12, 2013 article from CoinDesk entitled Withdrawals From Mt. Gox:
                             Growing Pains or Banking Bottleneck?
            Ex. 3            September 4, 2013 article from The Washington Post entitled The Slow Decline
                             of Bitcoin’s Biggest Exchange, In One Chart
            Ex. 4.           September 21, 2013 article from Bitcoin Magazine entitled Mt. Gox USD
                             Withdrawals To Take Up To 22 Months
            Ex. 5            Copy of statement from Mt. Gox website entitled “Statement Regarding
                             Temporary Hiatus on U.S. Dollar Withdrawals,” dated June 20, 2013, available at
                             http://web.archive.org/web/20130811014059/https://www.mtgox.com/press_relea
                             se20130620.html.
            Ex. 6            Copy of statement from Mt. Gox website entitled “Statement on Resumption of
                             Withdrawls and Improved Banking,” dated July 4, 2013, available at
                             http://web.archive.org/web/20130810181218/https://www.mtgox.com/press_relea
                             se_20130704.html.
            Ex. 7            May 7, 2018 article from CoinDesk entitled Why Are the Feds Seizing Mt. Gox
                             and Dwolla Funds?

Dkt. 20 (“RJN”).4

Pursuant to Fed. R. Evid. 201, a court “may judicially notice a fact that is not subject to reasonable
dispute because it . . . can be accurately and readily determined from sources whose accuracy cannot
reasonably be questioned.” In re Icenhower, 755 F.3d 1130, 1142 (9th Cir. 2014) (quoting Fed. R. Evid.
201(b)).

Exhibits 1-4 and 7 are copies of news articles. The Ninth Circuit has confirmed that courts “may take
judicial notice of publications,” such as “newspapers, magazines, and books.” Von Saher v. Norton
Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010). Accordingly, the RJN is
GRANTED as to these documents. However, judicial notice of news articles is limited to “what was in
the public realm at the time, not whether the contents of those articles were in fact true.” Id.; see also
Lee v. City of Los Angeles, 250 F.3d 668, 690 (9th Cir. 2001) (judicial notice is appropriate as to the
fact that certain statements were made and information was accessible to the public, but not as to the
truth of those statements). Judicial notice of these articles is taken subject to these limitations.

Mizuho argues that the facts stated within the articles attached as Exhibits 1-4 are also subject to
judicial notice under the incorporation by reference doctrine. See Dkt. 20 at 3. It permits the

4
  The documents as to which judicial notice is sought are attached to the Declaration of Jerome Fortinsky. Dkt. 19
(“Fortinsky Decl.”).
                                                                                                     Page 2 of 12
     Case 2:18-cv-02483-JAK-E Document 42 Filed 11/13/18 Page 3 of 12 Page ID #:306

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

    Case No.     LA CV18-02483 JAK (Ex)                                             Date     November 13, 2018
    Title        Jonathan Carmel v. Mizuho Bank, Ltd., et al.

incorporation of a document into a complaint “if the plaintiff refers extensively to the document or the
document forms the basis of the plaintiff’s claim.” United States v. Ritchie, 342 F.3d 903, 907 (9th Cir.
2003). The Ninth Circuit has recently addressed the limited circumstances within which a document can
be incorporated by reference. See Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir.
2018). Khoja recognized that documents can be incorporated by reference when the claims advanced
in the complaint “necessarily depend” on the documents to be incorporated. Id.; see also Knievel v.
ESPN, 393 F.3d 1068, 1073-76 (9th Cir. 2005) (incorporating by reference a photograph which formed
the basis of a defamation claim in order to determine whether the photograph “is capable of sustaining
a defamatory meaning”). However, “if the document merely creates a defense to the well-pled
allegations in the complaint, then that document did not necessarily form the basis of the complaint.
Otherwise, defendants could use the doctrine to insert their own version of events into the complaint to
defeat otherwise cognizable claims.” Khoja, 899 F.3d at 1002. Accordingly, “it is improper to assume
the truth of an incorporated document if such assumptions only serve to dispute facts stated in a well-
pleaded complaint.” Id. at 1003.

Exhibits 1-4, which are news articles relating to financial challenges faced by Mt. Gox, are relevant to
the allegations in the Complaint, but do not form the basis of the tortious interference claim advanced
against Mizuho. Thus, it is not necessary to consider them to show an element of the relevant cause of
action. See Knievel, 393 F.3d at 1073-76. Accordingly, Exhibits 1-4 will not be incorporated by
reference to the Complaint, and judicial notice of those documents is limited to “what was in the public
realm at the time” they were published. Von Saher, 592 F.3d at 960.

Exhibits 5 and 6 are copies of web pages. “It is not uncommon for courts to take judicial notice of
factual information found on the world wide web.” Paralyzed Veterans of Am. v. McPherson, No. 06-cv-
4670-SBA, 2008 WL 4183981, at *5 (N.D. Cal. Sept. 9, 2008). Plaintiff has not objected to the
authenticity of these web pages. Accordingly, the RJN is GRANTED as to Exhibits 5 and 6, subject to
the same limitations regarding the truth of the statements contained therein.

            B.    The Parties

Plaintiff is an individual resident of California. See Compl. ¶ 3. He is alleged to have lost money through
his financial relationship with Defendants and Mt. Gox, an online Bitcoin exchange. See id. ¶¶ 2, 43-51.

Mizuho is a Japanese financial institution whose principal place of business is in Tokyo, Japan. Id. ¶ 5;
see also Declaration of Yasuo Imaizumi (“Imaizumi Decl.”), Dkt. 18 ¶¶ 2-3. The Complaint alleges that
Mizuho conducts business worldwide, and has processed deposit and withdrawal transactions for Mt.
Gox users located in California. Compl. ¶ 5.

Karpeles is alleged to be an individual citizen of France. Id. ¶ 4. He is allegedly the Chief Executive
Officer of Mt. Gox, and its parent company, Tibanne KK. Id. It is alleged that Karpeles, as the primary
owner and operator of Mt. Gox, caused users of Mt. Gox to lose more than $400 million through his
negligence and fraud. See id. ¶ 1.5


5
  As noted, Karpeles has not been served in this action. See Dkts. 35, 36. Plaintiff reports that efforts to serve him
are ongoing. See Dkt. 36. Accordingly, the analysis in this Order only addresses the issues raised by Mizuho.
                                                                                                         Page 3 of 12
     Case 2:18-cv-02483-JAK-E Document 42 Filed 11/13/18 Page 4 of 12 Page ID #:307

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

    Case No.     LA CV18-02483 JAK (Ex)                                          Date    November 13, 2018
    Title        Jonathan Carmel v. Mizuho Bank, Ltd., et al.

            C.    Mt. Gox and its Banking Relationship with Mizuho

The Complaint alleges that Mt. Gox, which was established in 2009, claimed to be the “world’s most
established Bitcoin exchange.” Id. ¶ 9. Mt. Gox interacted with users by hosting accounts, and
permitting purchases and trades on its platform. Id. ¶¶ 10-13. The Complaint alleges that Karpeles
“controlled all aspects of Mt. Gox’s business from the ground up.” Id. ¶ 14.

To participate on the Mt. Gox platform, users were allegedly required to create an account, and agree
to Mt. Gox’s Terms of Use. These included that Mt. Gox would “hold all monetary sums and all Bitcoins
deposited by each Member in its Account, in that Member’s name as registered in their Account details,
and on such Member’s behalf.” Id. ¶ 10. It is alleged that account holders would either deposit bitcoins
directly with Mt. Gox or wire fiat currency to a banking partner of Mt. Gox. Id. ¶ 12.

Mt. Gox initiated a banking relationship with Mizuho in September 2012, by opening and maintaining
certain operating accounts at Mizuho’s Shibuya Branch in Japan. Id. ¶ 18; see also Imaizumi Decl., Dkt.
18 ¶ 5. The Complaint alleges that Mizuho facilitated user wire transfers of funds -- both deposits and
withdrawals -- on behalf of Mt. Gox. Compl. ¶¶ 18-19. Thus, it is alleged that Mizuho accepted wire
transfers from Mt. Gox users, which Mizuho then transferred to Mt. Gox with instructions to credit the
funds to the depositing user’s Mt. Gox account. Id. ¶ 19. Similarly, Mizuho allegedly processed
withdrawal requests by compiling such requests from Mt. Gox, and transferring the requested funds
from Mt. Gox’s Mizuho accounts to the users. Id. ¶ 20.

The Complaint alleges that Mizuho was the exclusive processor of deposits and withdrawals for Mt.
Gox customers located in the United States. Id. ¶ 21. Mizuho submitted evidence that it did not
communicate with users directly in its capacity as Mt. Gox’s banking partner, and that users made all
withdrawal requests to Mt. Gox directly. See Imaizumi Decl. ¶¶ 6-7.

            D.    The Termination of the Mizuho Banking Relationship and the Collapse of Mt. Gox

In 2013, news reports stated that authorities in the United States were investigating Mt. Gox for its
business dealings related to possible money laundering. See Compl. ¶ 22; see also Ex. 2 to Fortinsky
Decl., Dkt. 19-2 at 2 (“[Mt.] Gox’s issues stem from its geographical location and the fact that it must
cooperate with a banking system that’s suspicious of bitcoin.”); Ex. 7 to Fortinsky Decl., Dkt. 19-7 at 2
(“It appears the feds have decided there’s a reason to believe Mt. Gox and a subsidiary are operating
as unlicensed money transmitting businesses in violation of US law.”).

Due to concerns raised by these reports, as well as the growing volume of transactions on the Mt. Gox
platform, it is alleged that Mizuho sought to terminate its business and banking relationship with Mt.
Gox. See Compl. ¶¶ 22-23. Initially, Mizuho is alleged to have asked Karpeles to close Mt. Gox’s
account at Mizuho. Id. ¶ 23. Karpeles allegedly refused. Id.6 Mizuho allegedly responded by
implementing certain policies, which the Complaint alleges were not disclosed to the public, and were
designed to interfere with Mt. Gox’s ability to transact with its customers. See Compl. ¶¶ 24-25. These
policies included Mizuho’s decision, in June 2013, to stop accepting and processing international

6
 In the Motion, Mizuho notes that Japanese banking laws would not have permitted it unilaterally to close Mt.
Gox’s account and that it did not have such permission at the time alleged. See Dkt. 17 at 8 n.4.
                                                                                                     Page 4 of 12
       Case 2:18-cv-02483-JAK-E Document 42 Filed 11/13/18 Page 5 of 12 Page ID #:308

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.      LA CV18-02483 JAK (Ex)                                         Date   November 13, 2018
 Title         Jonathan Carmel v. Mizuho Bank, Ltd., et al.

withdrawals on behalf of Mt. Gox. Id. ¶ 25. Mizuho submitted a declaration suggesting that its June 20,
2013 suspension of outgoing wire transfers from Mt. Gox’s accounts extended not only to international
withdrawals, but applied to transfers within Japan as well. See Declaration of Ryuta Shiratori (“Shiratori
Decl.”), Dkt. 38-1 ¶ 2.

On June 20, 2013, which is when Mizuho allegedly suspended accepting outgoing wire transfer
requests from Mt. Gox, a press release from Mt. Gox stated that it was temporarily suspending cash
withdrawals of U.S. dollars due to “rising volumes of deposits and withdrawals from established and
upcoming markets interested in Bitcoin.” See Ex. 5 to Fortinsky Decl., Dkt. 19-5 at 2. This statement
coincided with public reports of the difficulties customers were having in withdrawing funds from Mt.
Gox. See Exs. 1-4 to Fortinsky Decl., Dkts. 19-1, 19-2, 19-3, 19-4; Compl. ¶ 26. On July 4, 2013, Mt.
Gox issued another press release. It stated that international withdrawals had “fully resumed,” and that
over $1,000,000 in withdrawals had been processed in the preceding two weeks. See Ex. 6 to Fortinsky
Decl., Dkt. 19-6. It is alleged that Mizuho continued to accept deposits into the Mt. Gox exchange after
its June 20, 2013 decision to halt all withdrawals, in order to continue collecting fees associated with
those deposits. See Compl. ¶ 27.

It is alleged that Mt. Gox users continued to experience problems with cash withdrawals from the
platform, which ultimately caused Mt. Gox to terminate its operations. Id. ¶¶ 30-37. It is alleged that
these problems were caused, at least in part, by Mizuho’s refusal to process international withdrawal
requests. Id. ¶ 31. On February 7, 2014, Karpeles allegedly suspended all withdrawals of bitcoin from
Mt. Gox in order to investigate a “technical malfunction” in the bitcoin network. Id. ¶ 34. On February
10, 2014, Karpeles allegedly claimed that he had detected “unusual activity” on the exchange, which
involved the ability of third parties to interfere with certain transactions. Id. It is alleged that these
statements were false. Id. On February 24, 2014, the Mt. Gox website became inaccessible to its
customers. Id. ¶ 36. On February 28, 2014, Mt. Gox filed for bankruptcy in Japan. Id. ¶ 37. It is alleged
that in September 2015, Karpeles was arrested in Japan and charged with fraud and embezzlement in
connection with his operation of Mt. Gox. Id. ¶ 42.

          E.    Plaintiff’s Transactions with Mt. Gox

Plaintiff alleges that he joined and established an account with Mt. Gox on March 27, 2013, and
transferred bitcoin into his account shortly thereafter. See id. ¶ 43. He alleges that he paid fees to Mt.
Gox for each transaction he made on the platform. Id. ¶ 44. On November 20, 2013, it is alleged that
Plaintiff submitted a withdrawal request in the amount of $52,493.22 in U.S. dollars from his Mt. Gox
account to be transferred to his U.S. bank account. Id. ¶ 46. He alleges that he received an email
confirmation of this withdrawal request from Mt. Gox, but that the funds were never deposited into his
U.S. bank account. Id. ¶¶ 46-47.

III.      Analysis

          A.    Motion to Dismiss for Lack of Personal Jurisdiction

                1.     Legal Standards

A party may move to dismiss for lack of personal jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2). The
                                                                                                Page 5 of 12
  Case 2:18-cv-02483-JAK-E Document 42 Filed 11/13/18 Page 6 of 12 Page ID #:309

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV18-02483 JAK (Ex)                                            Date    November 13, 2018
 Title        Jonathan Carmel v. Mizuho Bank, Ltd., et al.

party asserting the existence of jurisdiction bears the burden of establishing it. See Mattel, Inc. v.
Greiner & Hausser GmbH, 354 F.3d 857, 862 (9th Cir. 2003). If the court does not require an
evidentiary hearing, a plaintiff need make only a prima facie showing of personal jurisdiction. Boschetto
v. Hansing, 539 F.3d 1011, 1015 (9th Cir. 2008). Uncontroverted allegations in the complaint must be
taken as true, and “[c]onflicts between parties over statements contained in affidavits must be resolved
in the plaintiff’s favor.” Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004);
Boschetto, 539 F.3d at 1015. However, a court “may not assume the truth of allegations in a pleading
which are contradicted by affidavit.” Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223 (9th
Cir. 2011).

To establish personal jurisdiction over a defendant, a plaintiff must show that both the long-arm statute
of the forum state confers personal jurisdiction over an out-of-state defendant, and that the exercise of
jurisdiction is consistent with federal due process requirements. Pebble Beach Co. v. Caddy, 453 F.3d
1151, 1154-55 (9th Cir. 2006). California’s long-arm statute is co-extensive with the scope of what is
permitted by due process. See Harris Rutsky & Co. Ins. Servs., Inc. v. Bell & Clements Ltd., 328 F.3d
1122, 1129 (9th Cir. 2003) (citing Cal. Code Civ. Proc. § 410.10 (“A court of this state may exercise
jurisdiction on any basis not inconsistent with the Constitution of this state or of the United States.”).

Constitutional due process requires that jurisdiction be exercised over a nonresident party only if that
party has “minimum contacts” with the forum state, such that the exercise of jurisdiction “does not
offend traditional notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S.
310, 316 (1945) (internal quotation marks omitted); Burger King Corp. v. Rudzewicz, 471 U.S. 462, 464
(1985).

               2.      Application

                       a)      General Jurisdiction

Depending on the nature and extent of a defendant’s contacts, if any, with a forum state, there may be
general or specific personal jurisdiction. If there is a basis for general jurisdiction, a party is subject to
being required to appear and respond to any claims brought by a party in that forum. See, e.g.,
Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011). Thus, if general
jurisdiction is established, a party may be “haled into court in the forum state to answer for any of its
activities anywhere in the world,” and its contacts with the forum state need not relate to the claim
asserted. Martinez v. Aero Caribbean, 764 F.3d 1062, 1066 (9th Cir. 2014); see also Burnham v.
Superior Court of Cal., 495 U.S. 604, 617-19 (1990).

General jurisdiction exists only when a party’s contacts with the forum state are “substantial or
continuous and systematic” so as to “approximate physical presence” in the state. Bancroft & Masters,
Inc. v. Augusta Nat. Inc., 223 F.3d 1082, 1086 (9th Cir. 2000) (internal quotation marks omitted). With
respect to corporate defendants, contacts with the forum state must render a corporation “essentially at
home in the forum state.” Goodyear, 564 U.S. at 919. Corporations are “at home” where they are
incorporated, or where they have their principal places of business. Id. at 924; Daimler AG v. Bauman,
571 U.S. 117, 137-39 (2014).

As noted, Mizuho is a Japanese corporation, whose principal place of business is in Tokyo. See
                                                                                                   Page 6 of 12
  Case 2:18-cv-02483-JAK-E Document 42 Filed 11/13/18 Page 7 of 12 Page ID #:310

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV18-02483 JAK (Ex)                                          Date    November 13, 2018
 Title        Jonathan Carmel v. Mizuho Bank, Ltd., et al.

Imaizumi Decl., Dkt. 18 ¶¶ 2-3. The Complaint acknowledges these facts. See Compl. ¶ 5. That Mizuho
maintains a corporate presence in California, see Imaizumi Decl. ¶ 4, is insufficient to make it “at home”
in this forum. See Daimler, 571 U.S. at 137-39. This result is ratified because it is a foreign entity. See
id. at 140-41 (“Considerations of international rapport thus reinforce our determination that subjecting [a
foreign corporation] to the general jurisdiction of courts in California would not accord with the ‘fair play
and substantial justice’ due process demands.”) (quoting International Shoe, 326 U.S. at 316).

For the foregoing reasons, Mizuho is not subject to general jurisdiction in California.

                       b)      Specific Jurisdiction

Specific jurisdiction may be exercised over a party if the underlying claims arise out of that party’s
forum-related contacts. See Rano v. Sipa Press, Inc., 987 F.2d 580, 588 (9th Cir. 1993). The Ninth
Circuit applies a three-part test to assess whether specific jurisdiction exists:

         (1) the non-resident defendant must . . . purposefully avail[] himself of the privilege of
         conducting activities in the forum [and] invoking the benefits and protections of its laws;
         (2) the claim must be one which arises out of or results from the defendant’s forum-related
         activities; and
         (3) the exercise of jurisdiction [over the defendant] must . . . be reasonable.

See Schwarzenegger, 374 F.3d at 802. “If any of the three requirements is not satisfied, jurisdiction in
the forum would deprive the defendant of due process of law.” Pebble Beach, 453 F.3d at 1155
(quoting Omeluk v. Langsten Slip & Batbyggeri A/S, 52 F.3d 267, 270 (9th Cir. 1995)). A plaintiff bears
the burden of satisfying the first two prongs of the test. Id. The burden then shifts to the party contesting
jurisdiction to “present a compelling case” that the exercise of jurisdiction would not be reasonable.
Schwarzenegger, 371 F.3d at 802.

The first element of the specific jurisdiction test may be satisfied with facts sufficient to show either
“purposeful availment or purposeful direction, which, though often clustered together under a shared
umbrella, are in fact two distinct concepts.” Brayton Purcell LLP v. Recordon & Recordon, 606 F.3d
1124, 1128 (9th Cir. 2010) (quoting Pebble Beach, 453 F.3d at 1155). “Evidence of availment is
typically action taking place in the forum that invokes the benefits and protections of the laws in the
forum. Evidence of direction generally consists of action taking place outside the forum that is directed
at that forum.” Pebble Beach, 453 F.3d at 1155 (internal citations omitted).

All of Mizuho’s alleged conduct occurred in Japan. Thus, all of the following matters are undisputed: (i)
Mt. Gox’s account with Mizuho was opened at its Shibuya branch in Tokyo; (ii) all employees
responsible for operational decisions relating to Mt. Gox, including the decisions to seek to suspend
services or stop accepting international wire transfers, were located in Japan; (iii) Mizuho did not
communicate with Mt. Gox customers about its banking relationship with Mt. Gox; and (iv) all relevant
witnesses and documents in Mizuho’s control are located in Japan. See Imaizumi Decl. ¶¶ 5-9.
Accordingly, Plaintiff’s jurisdictional argument relies on purposeful direction, not purposeful availment.
See Dkt. 32 at 13-18; see also Picot v. Weston, 780 F.3d 1206, 1213-14 (9th Cir. 2015) (recognizing
that tortious interference claims are appropriately analyzed under the purposeful direction framework).

                                                                                                 Page 7 of 12
  Case 2:18-cv-02483-JAK-E Document 42 Filed 11/13/18 Page 8 of 12 Page ID #:311

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV18-02483 JAK (Ex)                                           Date   November 13, 2018
 Title       Jonathan Carmel v. Mizuho Bank, Ltd., et al.

To assess whether a defendant purposefully directed its activities at the forum state, the three-part test
set forth in Calder v. Jones, 465 U.S. 783 (1984) applies. The Calder effects test requires that the
defendant “(1) committed an intentional act, (2) expressly aimed at the forum state, (3) causing harm
that the defendant knows is likely to be suffered in the forum state.” Picot, 780 F.3d at 1214 (quoting
Schwarzenegger, 374 F.3d at 803). Application of the Calder effects test focuses on the defendant’s
“contacts with the forum state itself, not the defendant’s contacts with persons who reside there.”
Walden v. Fiore, 571 U.S. 277, 285 (2014).

With respect to the first prong of the Calder effects test, an intentional act is one committed with the
“intent to perform an actual, physical act in the real world.” Picot, 780 F.3d at 1214. Consideration of the
act is limited to whether an “external manifestation of the actor’s will” is reflected, and “does not include
any of [the act’s] results, even the most direct, immediate, and intended.” Schwarzenegger, 374 F.3d at
806. It is undisputed that Mizuho allegedly intended to affect its banking relationship with Mt. Gox by
suspending the processing of all international withdrawal requests in June 2013. This is sufficient to
establish the intentional act requirement of the Calder effects test.

The focus of the parties’ jurisdiction dispute centers on the second prong of the test: whether Mizuho’s
alleged misconduct that forms the basis for the claims advanced here was expressly aimed at
California. Plaintiff argues that Mizuho directed its allegedly tortious conduct toward Plaintiff, because
he lived in California. Plaintiff contends that Mizuho did so as part of the implementation of its broader,
strategic plan. Thus, Mizuho sought to interfere with Mt. Gox’s customers in the United States in order
to convince Mt. Gox to agree to terminate its banking relationship with Mizuho. See Dkt. 32 at 14-15.
The assumption is that in order to maintain such customers, Mt. Gox would end the relationship and
find some alternative banking partner who would process the withdrawal requests made by Mt. Gox
users.

Mizuho argues Plaintiff’s residence in California alone is insufficient to demonstrate that its alleged
conduct, all of which occurred in Japan, was expressly aimed at California. See Dkt. 17 at 13. It also
argues that Plaintiff has not alleged that Mizuho’s decision to suspend international withdrawals
“targeted” him in California, since his withdrawal request was not made under November 2013 --
several months after Mizuho’s withdrawal suspension policy was implemented. Id.

It is well-settled that the “express aiming” prong of the Calder requires “something more” than a “foreign
act with foreseeable effects in the forum state.” Washington Shoe v. A-Z Sporting Goods Inc., 704 F.3d
668, 675 (9th Cir. 2012). Whether “something more” has been shown “depends, to a significant degree,
on the specific type of tort or other wrongful conduct at issue.” Schwarzenegger, 374 F.3d at 807.

The Ninth Circuit previously held that an intentional tort, coupled with the defendant’s knowledge of a
plaintiff’s presence in the forum state, constituted sufficient “individualized targeting” to qualify as
“something more.” See Washington Shoe, 704 F.3d at 678-79; see also Brayton Purcell, 606 F.3d at
1130-31 (alleged copyright infringement that was “intentional, wrongful, and aimed at [plaintiff]”
sufficient to show express aiming). Walden v. Fiore led to a modification of the “individualized targeting”
approach. Walden involved a DEA agent who questioned, searched, and seized cash belonging to, a
Nevada resident who had been stopped by the DEA while he was changing planes at an airport in
Atlanta, Georgia. See 571 U.S. 277, 279-80. Fiore filed a civil rights action against the DEA agent in the
District of Nevada, alleging Fourth Amendment violations. Id. at 281. The Supreme Court held that
                                                                                                 Page 8 of 12
     Case 2:18-cv-02483-JAK-E Document 42 Filed 11/13/18 Page 9 of 12 Page ID #:312

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES – GENERAL

    Case No.      LA CV18-02483 JAK (Ex)                                             Date    November 13, 2018
    Title         Jonathan Carmel v. Mizuho Bank, Ltd., et al.

there was no personal jurisdiction over the agent in Nevada:

            [T]he plaintiff cannot be the only link between the defendant and the forum. Rather, it is
            the defendant’s conduct that must form the necessary connection with the forum State
            that is the basis for its jurisdiction over him. To be sure, a defendant’s contacts with the
            forum State may be intertwined with his transactions or interactions with the plaintiff or
            other parties. But a defendant’s relationship with a plaintiff or third party, standing alone,
            is an insufficient basis for jurisdiction.

Id. at 286 (citations omitted).

The Ninth Circuit has explained that Walden “reinforced the traditional understanding that our personal
jurisdiction analysis must focus on the defendant’s contacts with the forum state, not the defendant’s
contacts with the resident of the forum.” Picot, 780 F.3d at 1214. Accordingly, “while a theory of
individualized targeting may remain relevant to the minimum contacts inquiry, it will not, on its own,
support the exercise of specific jurisdiction, absent compliance with what Walden requires.” Axiom
Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1070 (9th Cir. 2017).

Under the foregoing standards, Mizuho’s suit-related contacts with California are insufficient to show
that its conduct was expressly aimed here. The only conduct tying Mizuho to California are its alleged
efforts to convince Mt. Gox to agree to terminate their banking relationship, and its related decision to
stop processing withdrawal requests on Mt. Gox’s behalf. See Compl. ¶¶ 22-28. That these decisions
affected individuals in California, including Plaintiff, by causing them to be unable to access certain
funds, is insufficient to satisfy the express aiming prong after Walden. See Walden, 571 U.S. at 290
(“Respondents [] lacked access to their funds in Nevada not because anything independently occurred
there, but because Nevada is where respondents chose to be at a time when they desired to use the
funds seized by petitioner.”); Picot, 780 F.3d at 1215 (“[A]s in Walden, Picot’s injury, an inability to
access out-of-state funds, is not tethered to California in any meaningful way. Rather, his injury is
entirely personal to him and would follow him wherever he might choose to live or travel. The effects of
Weston’s actions are therefore not connected to the forum State in a way that makes those effects
proper basis for jurisdiction.”) (internal quotation marks and citations omitted).7

7
  At the hearing, Plaintiff argued that Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063 (10th Cir.
2008), offered a strong analogy to support its position that Mizuho expressly aimed its conduct at Plaintiff. In
Dudnikov, defendant copyright holders contacted eBay, in California, in connection with an eBay auction hosted
by plaintiffs who were located in Colorado. The infringement claims were premised on the allegation that the
fabric prints displayed on the auction page infringed defendants’ copyrights. See id. at 1067. After eBay
terminated the auction, plaintiffs commenced a proceeding in Colorado seeking a declaratory judgment that their
prints did not infringe defendants’ copyrights. Id. at 1067-1068. Dudnikov held that, although defendants’ letter to
eBay “formally traveled only to California, it can be fairly characterized as an intended means to further the
intended end of cancelling plaintiffs’ auction in Colorado. . . . defendants intended to send the [letter] to eBay in
California, but they did so with the ultimate purpose of cancelling plaintiffs’ auction in Colorado. Their ‘express
aim’ thus can be said to have reached into Colorado . . . .” Id. at 1075.

Dudnikov is distinguishable. Plaintiff concedes that Mizuho’s “ultimate purpose” in changing its withdrawal policies
was to coerce Mt. Gox to terminate their banking relationship. Mizuho’s conduct may have had the effect of
preventing Plaintiff from withdrawing his funds from Mt. Gox, but it has not been alleged that this was the primary
                                                                                                         Page 9 of 12
  Case 2:18-cv-02483-JAK-E Document 42 Filed 11/13/18 Page 10 of 12 Page ID #:313

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA


                                          CIVIL MINUTES – GENERAL

 Case No.      LA CV18-02483 JAK (Ex)                                                 Date    November 13, 2018
 Title         Jonathan Carmel v. Mizuho Bank, Ltd., et al.


Both parties rely on recent district court decisions involving other Mt. Gox customers advancing similar
claims against Mizuho for tortious interference based on its decision to stop processing withdrawals.
Greene v. Mizuho Bank, Ltd., was a putative class action in the Northern District of Illinois by two
individuals: Greene, a resident of Illinois, and Lack, a resident of California. See 169 F. Supp. 3d 855,
857 (N.D. Ill. 2016). The allegations in Greene are similar to those advanced here, with some important
distinctions. Greene joined Mt. Gox in 2012, traded and sold bitcoins on the exchange for more than a
year, and then began experiencing problems withdrawing funds from his account in November 2013.
See id. at 858. Lack joined Mt. Gox in January 2014, after Mizuho stopped processing withdrawals for
Mt. Gox. To fund his account, Lack initially wired fiat currency to Mizuho, which accepted Lack’s
deposit, without disclosing its suspension of all withdrawals from Mt. Gox’s account. Id. at 859.

Greene determined based on decisions by the Seventh Circuit that Mizuho would be subject to specific
jurisdiction in California with respect to the claims advanced by Lack. See id. at 861-63. This
determination was premised primarily on the following: (i) Lack’s transfer of funds to Mizuho for deposit
into Mt. Gox’s account, for which Mizuho earned a transaction fee; (ii) the documents associated with
that transferred contained Lack’s address in California; and (iii) Mizuho accepted Lack’s transfer without
disclosing its suspension of withdrawals from the Mt. Gox account. See id. (“Mizuho’s contacts with
California were ‘intertwined with [its] transactions or interactions with’ Lack . . . as Mizuho ‘purposefully
exploited the [California] market’ by accepting deposits with the attendant fees while concealing its no-
withdrawal policy.”) (first quoting Walden, 571 U.S;. at 286, then quoting Advanced Tactical Ordnance
Sys., LLC v. Real Action Paintball, Inc., 751 F.3d 796, 802 (7th Cir. 2014)).

A different conclusion was reached with respect to Greene. “Unlike Lack, Greene does not allege that
he sent any wire transfers to Mizuho or that Mizuho received any transaction fees from Greene. Greene
concedes this, but retorts that had he known that Mizuho had placed restrictions on Mt. Gox’s Mizuho
account, he would have withdrawn his bitcoins from Mt. Gox before its demise rendered them
inaccessible.” See id. at 865. Accordingly, it was determined that “the alleged harm to Greene is
Mizuho’s only contact with Illinois, and that harm is insufficient to establish personal jurisdiction, as
‘mere injury to a forum resident is not a sufficient connection to the forum.’” Id. (quoting Walden, 571
U.S. at 290).8

Pearce v. Mizuho Bank, Ltd., No. 18-cv-306, 2018 WL 4094812 (E.D. Pa. Aug. 27, 2018) also
addressed similar issues. There, Pearce allegedly transferred previously purchased bitcoins into a
newly created Mt. Gox account in November 2013. Id. at *2. He then converted some of those bitcoins
into fiat currency, which he attempted to withdraw. Id. Pearce first assessed the divergent findings as to
the two plaintiffs in Greene:

         Both men were Mt. Gox users and brought suit against Mizuho following its collapse. As


purpose or objective of Mizuho’s conduct. The cancellation of the auction in Dudnikov had such an effect.
Moreover, because Dudnikov predates Walden, it is not persuasive authority as to the individualized targeting
analysis under Walden.
8
  Having concluded “under Seventh Circuit precedent” that personal jurisdiction existed over Mizuho in California
with respect to Lack, but not Illinois with respect to Greene, the court transferred the case to this district pursuant
to 28 U.S.C. § 1631 based on the representation that Lack resided here. See id. at 866.
                                                                                                         Page 10 of 12
  Case 2:18-cv-02483-JAK-E Document 42 Filed 11/13/18 Page 11 of 12 Page ID #:314

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.      LA CV18-02483 JAK (Ex)                                            Date     November 13, 2018
 Title         Jonathan Carmel v. Mizuho Bank, Ltd., et al.

         in this case, Mizuho moved to dismiss for lack of personal jurisdiction. The Northern
         District of Illinois found that Lack had sent Mizuho a wire transfer from his California
         bank after Mizuho had ceased fulfilling withdrawal requests and that, by accepting the
         deposit and profiting from the associated fees, Mizuho was aware that Lack was a
         California resident and was purposefully exploit[ing] the [California] market. However,
         the court found that Greene had merely traded bitcoin on Mt. Gox and had never sent
         any wire transfers or paid any transaction fees to Mizuho. Thus, Greene’s argument that
         Mizuho tortuously interfered with his consumer agreement with Mt. Gox by trying to
         undermine Mt. Gox’s ability to business, did not establish the necessary transactional
         contacts with Mizuho.

Id. at *5 (internal quotation marks and citations omitted).

Pearce then determined that the alleged facts there were “more aligned to Greene’s because Mizuho
never engaged in any transactional contact with Pearce. Therefore, under the facts alleged by Pearce,
we do not find that Mizuho created any ‘relationship among [itself], the forum, and the litigation.’” Id.
(quoting Walden, 571 U.S. at 284-85).

Finally, Babiak v. Mizuho Bank, Ltd., No. 18-cv-352, 2018 U.S. Dist. LEXIS 159696 (E.D. Va. Sept. 17,
2018), concluded that there was no personal jurisdiction over Mizuho with respect to tortious
interference claims filed by a former Mt. Gox user. Babiak compared its facts to those alleged in
Greene and Pearce, and concluded that the plaintiff failed to allege sufficient transactional contacts with
Mizuho to provide a nexus between Mizuho’s conduct and Virginia:

         Unlike Lack, Plaintiff did not wire money to Defendant, thereby alerting Defendant to his
         existence and citizenship. Instead, Plaintiff, like Pearce and Greene, deposited
         previously purchased bitcoins directly into his Mt. Gox account. When Plaintiff wished to
         withdraw funds, Mt. Gox requested the withdrawal from Defendant on Plaintiff’s behalf.
         Like Pearce, Plaintiff never had any contacts or transactions directly with Defendant.
         Although Plaintiff here attempted three withdrawal requests while Pearce only attempted
         one, the issue in Pearce’s jurisdiction analysis was not the frequency of withdrawal
         requests. Instead, the issue was that the action at the heart of the personal jurisdiction
         inquiry was inaction. This does not change with the number of times Defendant declined
         to act.

         Therefore here, as has been found in other districts, there is no personal jurisdiction.
         Defendant did not purposefully avail itself of the privilege of conducting activities in
         Virginia. In fact, Defendant conducted no activities in Virginia at all. “[I]t is the defendant,
         not the plaintiff or third parties, who must create contacts with the forum State.” Walden,
         571 U.S. at 291.

Babiak, 2018 U.S. Dist. LEXIS 159696, at *11-13.

Greene, Pearce, and Babiak confirm that, absent any formal transactional contacts between a Mt. Gox
user and Mizuho that would reasonably connect Mizuho to a particular forum, the exercise of personal
jurisdiction over Mizuho in that forum would conflict with the due process requirements of Walden.
                                                                                                    Page 11 of 12
    Case 2:18-cv-02483-JAK-E Document 42 Filed 11/13/18 Page 12 of 12 Page ID #:315

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

    Case No.    LA CV18-02483 JAK (Ex)                                             Date        November 13, 2018
    Title       Jonathan Carmel v. Mizuho Bank, Ltd., et al.

Assuming, without deciding, that Greene’s analysis of Seventh Circuit precedent with respect to
jurisdiction over Lack in California would be decided the same way under Ninth Circuit precedent, the
allegations here are more aligned with those in Pearce and Babiak. Thus, Plaintiff has not alleged any
transactional contacts with Mizuho that would alert it to his presence in California. Moreover, he alleges
that he initially funded his Mt. Gox account with previously obtained bitcoins -- like the plaintiffs in
Pearce and Babiak. Unlike Lack, he did not a wire transfer of fiat currency that had to be accepted and
processed by Mizuho, and for which Mizuho would have earned a transaction fee. See Compl. ¶ 43.

Plaintiff has alleged that, as a result of Mizuho’s out-of-state conduct, he could not obtain funds to
which he was allegedly entitled. This is insufficient to demonstrate that Mizuho expressly aimed its
conduct at him in California. See Walden, 571 U.S. at 290-91; Picot, 780 F.3d at 1215. Therefore, the
Motion is GRANTED.9


IV.         Conclusion

For the reasons stated in this Order, the Motion is GRANTED.

Plaintiff shall continue his efforts to serve Karpeles and file a proof of service. If Defendant has not
been served, Plaintiff shall file a status report by January 7, 2019, regarding the efforts taken to serve
Karpeles and when it is expected that he will be served.


IT IS SO ORDERED.




                                                                                                       :

                                                                 Initials of Preparer     ak




9
  Because of the determination that there is no personal jurisdiction over Mizuho, its arguments as to the merits of
the tortious interference claim and the timeliness of the class allegations are not addressed.
                                                                                                       Page 12 of 12
